IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID A. GRIMALDI,                       §
                                         §
       Plaintiff Below,                  § No. 423, 2018
       Appellant,                        §
                                         § Court Below—Superior Court
       v.                                § of the State of Delaware
                                         §
NEW CASTLE COUNTY,                       § C.A. No. 15C-12-096
                                         §
       Defendant Below,                  §
       Appellee.                         §
                                         §

                          Submitted: December 10, 2018
                          Decided:   December 11, 2018

                                 ORDER

      This 11th day of December, 2018, it appears to the Court that:

      (1)    The appellant, David Grimaldi, filed this appeal from (i) the Superior

Court’s order of August 18, 2016, dismissing five of the six causes of action that

Grimaldi asserted against the appellee, New Castle County and (ii) the Superior

Court’s order of July 13, 2018, granting New Castle County’s motion for summary

judgment on the remaining cause of action. Grimaldi’s opening brief was due to be

filed by October 1, 2018. When Grimaldi did not file the brief, the Chief Deputy

Clerk issued a brief delinquency notice, dated October 8, 2018, advising Grimaldi

that the brief must be filed within seven days. Grimaldi did not respond to the brief

delinquency notice and did not file the opening brief.
      (2)    On October 18, 2018, the Chief Deputy Clerk issued a notice, by

certified mail, directing Grimaldi to show cause why the appeal should not be

dismissed for failure to file the opening brief. The notice to show cause directed

Grimaldi to respond within ten days and advised him that if he did not respond,

dismissal of the appeal would be deemed to be unopposed.

      (3)    The October 18th notice to show cause was sent to the address that

Grimaldi provided in his notice of appeal. On November 26, 2018, the postal service

returned the notice to show cause to the Clerk’s office with the notation, “Return to

Sender, Attempted-Not Known, Unable to Forward.” On November 29, 2018, the

notice to show cause was resent by first class mail.

      (4)    The appellant having failed to respond to the notice to show cause

within the required ten-day period, to file the opening brief, or to report any change

of address to the Court, dismissal of this action is deemed unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 29(b)

and 3(b)(2), that the appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ Gary F. Traynor
                                             Justice




                                          2